STATON, Judge,
concurring in result,
I concur in result. However, I write separately because I disapprove of the procedure utilized to gain Corbin’s conviction. Under the agreement entered into between the State and Corbin, Corbin agreed both to stipulate to the State’s evidence and not to “fight” the State’s case.3 This agreement assured Corbin’s conviction for Burglary as *909the stipulated evidence overwhelmingly pointed to Corbin’s guilt. By agreeing not to challenge the State’s case in any way, Corbin acquiesced in his conviction.4 I believe that this type of proceeding poses at least two dangers.
First, this procedure could be used to skirt our supreme court’s pronouncement that defendants may not both plead guilty and maintain their innocence at the same time. Trueblood v. State, 587 N.E.2d 105, 107 (Ind.1992), reh. denied, cert. denied, 506 U.S. 897, 113 S.Ct. 278, 121 L.Ed.2d 205 (1992); Ross v. State, 456 N.E.2d 420, 423 (Ind.1983). In this case, Corbin essentially pleaded guilty, but he did so without having to enter a formal plea of guilty or admit his guilt. Our supreme court has stated that “[a]n Indiana defendant must admit the offense to which he is pleading guilty.” Davis v. State, 675 N.E.2d 1097, 1101 (Ind.1996). The record in this case does not reveal that Corbin ever proclaimed his innocence, or even that he was unwilling to admit his guilt. Thus, Cor-bin is not entitled to reversal on this ground. Nevertheless, I can envision circumstances where criminal defendants might enter into agreements with the State, similar to the one entered into by Corbin, in an effort to avoid the requirement that they not plead guilty and proclaim their innocence at the same time. In order to avoid this possibility, the State should never enter into agreements with ci’iminal defendants where the defendant agrees both to stipulate to the State’s entire case and to refrain from making any sort of defense or argument.
Second, I question whether the extensive use of stipulations in criminal trials can result in consistently fair outcomes, particularly where the defendant also agrees not to make a defense. The majority cites the proposition that “[sjtipulations are looked upon with favor as a means of simplifying and expediting litigation.” Maj. Op. at 908. This is certainly true in the context of civil litigation.5 In criminal litigation, however, the goal of simplifying and expediting litigation must give way to ensuring that criminal defendants are afforded a fair trial.
Criminal trials are meant to be adversarial. Criminal defendants, faced with the prospect of loss of liberty, property, and sometimes life, must be given the opportunity to sift and question the State’s evidence and to present their version of the events at issue. Of course, Corbin had that opportunity in this case and knowingly gave it up in exchange for valuable benefits.6 Nevertheless, I am troubled by an agreement between the State and a defendant that converts a criminal trial into something that lacks all the qualities of an adversarial proceeding.
In this case, the State should have proceeded in one of two ways. It should have offered Corbin the benefits it gave him in exchange for Corbin’s agreement to change his plea to guilty. To the extent that Corbin rejected such a deal or otherwise maintained his innocence, then the State should have tried Corbin on both the Burglary and Rape charges in a full, adversarial proceeding. I understand that both parties benefitted by the agreement they struck in this case, and that the agreement may have resulted in a more efficient use of judicial resources. However, I believe the dangers posed by this type of agreement and proceeding outweigh the benefits.
Although I strongly disapprove of the procedure used in this case, I cannot conclude *910that Corbin was denied a fair trial. Corbin knowingly and intelligently waived his right to confront and cross-examine the State’s witnesses. He knowingly and intelligently gave up his right to present a defense. He received valuable benefits in exchange for giving up these rights, not the least of which was the dismissal of a Rape charge of which he almost certainly would have been convicted. Moreover, as previously noted, the evidence of Corbin’s guilt on the Burglary charge is overwhelming. Even if Corbin had chosen to cross-examine the State’s witnesses and to present a defense, I cannot envision that anything other than a conviction would have resulted. Corbin was not harmed.
For the foregoing reasons, I concur in result.

. The State contends that Corbin chose not to challenge the stipulated evidence, thereby implying that Corbin made a tactical decision not to defend himself either by arguing the State’s evidence did not support the a burglary conviction or by testifying himself. The record reveals, however, that Corbin formally waived his right to testify at trial. Such a waiver would have been unnecessary had Corbin simply elected not to testify as a tactical decision. The fact that a waiver hearing was necessary implies that Cor-bin agreed not to testify. Furthermore, the following exchange took place between defense counsel and Corbin. Defense counsel asked Cor-bin: “ ... you understand that, that under the agreement we have with the dismissal of [the Rape charge] and the selection of another judge, uh, we've agreed not to fight against the State’s case? Do you understand that?” Corbin responded, "Yes.” Record at 537. Although given the opportunity to cross-examine Corbin, the State did not challenge this characterization of the agreement.


. Defense counsel asked Corbin: "Do you understand that, uh, if we don’t fight against what the State told the Court, you will be found guilty [of Burglary], Do you understand that?” Corbin responded, "Yes.” Record at 537.


. In fact, the legal principle that stipulations are favored is derived from civil case law. The two criminal cases the majority cites for this principle, Kelly v. State, 527 N.E.2d 1148, 1153 (Ind.Ct.App.1988), affd, 539 N.E.2d 25, 26 (Ind.1989) and Gann v. State, 570 N.E.2d 976, 978 (Ind.Ct.App.1991), trans. denied, ultimately rely on a civil case, Raper v. Union Fed. Sav. & Loan Ass’n of Evansville, 166 Ind.App. 482, 488, 336 N.E.2d 840, 844 (1975).


.The agreement between Corbin and the State was as follows. Corbin agreed to waive his right to a jury trial, to stipulate to the State's evidence, and to waive his right to be sentenced within thirty days. Corbin also agreed not to "fight” the State’s case. In exchange, the State agreed to dismiss a Rape charge if the court found Corbin guilty of Burglary and to permit Corbin to select a sentencing judge from a panel of judges.